                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                    ***
                 7    ANNIVERSARY MINING CLAIMS, LLC,                         Case No. 2:19-CV-458 JCM (CWH)
                 8                                            Plaintiff(s),                       ORDER
                 9            v.
               10     UNITED STATES OF AMERICA,
               11                                           Defendant(s).
               12
               13            Presently before the court is defendants Bureau of Land Management, Federal Highway
               14     Administration, Lake Mead National Recreation Area, National Park Service, Nevada State
               15     Officer for the Bureau of Land Management, Southern Nevada District Office for the Bureau of
               16     Land Management, United States Department of the Interior, and the United States of America’s
               17     (collectively “federal defendants”) unopposed motion to extend time to file a reply in support of
               18     their motion to dismiss (ECF No. 25). (ECF No. 31).
               19            Federal defendants’ reply is due August 1, 2019. Federal defendants represent that they
               20     will not be able to meet this deadline because their staffs have been out of the office due to personal
               21     reasons and the various agencies need additional time to coordinate finalizing their brief. (ECF
               22     No. 31). Federal defendants further represent that plaintiff Anniversary Mining Claims, LLC and
               23     defendant Clark County have consented to a one-week extension to the filing deadline. Id. Good
               24     cause appearing, the court will grant federal defendants’ motion.
               25            Accordingly,
               26            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that federal defendants’
               27     motion to extend time (ECF No. 31) be, and the same hereby is, GRANTED.
               28

James C. Mahan
U.S. District Judge
                1            IT IS FURTHER ORDERED that federal defendants shall have up to and including August
                2     8, 2019, to file a reply in support of their motion to dismiss.
                3            DATED July 30, 2019.
                4                                                    __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -2-
